Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to an AMENDMENT filed on March 2, 2022 for patent application 16/620,421.
Status of Claims
2.	 Claims 1-14 were examined in the previous office action dated December 3, 2021. As a response to the December 3, 2021 office action, Applicant has Amended claims 1, 6, and 10; and Added claims 15-20. Claims 1-20 are now presented for examination in this office action.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carty et al. (U.S. Publication Number: 2012/0232701).
As to independent claim 1, Carty discloses a system for training (e.g., various machine-learning mechanisms to generate a predictive model based on the received data) (see Paragraph [0028], [0050]) a control mechanism scheduler of a water resource infrastructure (e.g., water, such as total water volume, potable water volume, domestic hot water DHW volume, make up water volume) (see Paragraph [0039], [0009]), the system comprising: 
a communication interface configured to receive operating data and disturbance data (e.g., analytical engine 108 interacts with external data sources 102, real-time building data sources 104, and historical data sources 106 and transmits information to and from user interface 110 and building control systems 112; analytical engine 108 may further employ various optimization routines based on client-defined goals or constraints in order to optimize the generated predictive model) (see Paragraph [0028]), the operating data (e.g., real-time building data sources) (see Paragraph [0028]) describing infrastructure components of the water resource infrastructure (e.g., HVAC, lighting, water) (see Paragraph [0030]), the disturbance data comprising a disturbance signal received from a disturbance data provider that describes a disturbance expected to disturb the water resource infrastructure (e.g., transmit data relating to detections and predictions to forecasting and estimation engine to further refine the generated demand models) (see Paragraph [0036]); 
a memory storage unit (e.g., real-time building data storage 202 stores various metrics relating to the current, or real-time, state of a given building, or campus of buildings) (see Paragraph [0032]); and 
a processor in communication with the communication interface and the memory storage unit, the processor configured to (e.g., processor) (see Paragraph [0083]): 
apply a pattern recognition algorithm to disturbance variables of the disturbance signal to generate a unique class corresponding to a pattern recognized in the disturbance signal (e.g., abnormal data from pattern recognition) (see Figure 5 and Paragraph [0047]-[0049]); 
generate a simulation of the water resource infrastructure based on the disturbance signal and on the operating data (e.g., generate parameters) (see Figure 6 and Paragraph [0050]-[0052]); 
generate a schedule of setpoints for control mechanisms actuable to control the infrastructure components of the water resource infrastructure based on the simulation, generation of the schedule of setpoints being in accordance with approaching a predetermined objective (e.g., integrated energy management strategy may include recommendations for the operation of target systems including set-points and schedules, maintenance activities to restore building systems to peak functionality, and programs to participate in) (see Paragraph [0066] and [0009]); 
associate the schedule of setpoints with the class and store the schedule of setpoints in the memory storage unit (e.g., sending these data values to the forecasting and estimation model allows the method to continually adjust the demand forecasts based on received events; simulation, compares the simulation outcomes, and generates recommendations based on the comparison) (see Paragraph [0065]-[0067], [0071]); and
controlling the infrastructure components based on the stored schedule of setpoints (e.g., operation of target systems including set-points and schedules, maintenance activities to restore building systems to peak functionality, and programs to participate in e.g., demand response or similar contract-based programs) (see Paragraph [0066]).
As to independent claim 10, Carty discloses a system for generating a schedule of setpoints of control mechanisms (e.g., various machine-learning mechanisms to generate a predictive model based on the received data) (see Paragraph [0028], [0050]) of a water resource infrastructure (e.g., water, such as total water volume, potable water volume, domestic hot water DHW volume, make up water volume) (see Paragraph [0039], [0009]), the system comprising: 
a communication interface configured to receive operating data and disturbance data from a disturbance data provider (e.g., analytical engine 108 interacts with external data sources 102, real-time building data sources 104, and historical data sources 106 and transmits information to and from user interface 110 and building control systems 112; analytical engine 108 may further employ various optimization routines based on client-defined goals or constraints in order to optimize the generated predictive model) (see Paragraph [0028]), the operating data (e.g., real-time building data sources) (see Paragraph [0028]) describing infrastructure components of the water resource infrastructure (e.g., HVAC, lighting, water) (see Paragraph [0030]), the disturbance data comprising disturbance variables (e.g., transmit data relating to detections and predictions to forecasting and estimation engine to further refine the generated demand models) (see Paragraph [0036]); 
a memory storage unit (e.g., real-time building data storage 202 stores various metrics relating to the current, or real-time, state of a given building, or campus of buildings) (see Paragraph [0032]); and 
a processor in communication with the communication interface and the memory storage unit, the processor configured to (e.g., processor) (see Paragraph [0083]): 
generate a predicted disturbance signal based on the disturbance variables (e.g., generate parameters) (see Figure 6 and Paragraph [0050]-[0052]); 
attempt to classify the predicted disturbance signal into a predetermined class of disturbance signals recognized to represent a disturbance expected to disturb the water resource infrastructure, the predetermined class of disturbance signals having a corresponding predetermined schedule of setpoints for control mechanisms actuable to control the infrastructure components stored in the memory storage unit (e.g., abnormal data from pattern recognition) (see Figure 5 and Paragraph [0047]-[0049]); and 
determining that classification of the predicted disturbance signal is successful, and based on the determining (e.g., classifies the system as variable or consistent generation based on the received inputs) (see Paragraph [0057]): 
retrieving the predetermined schedule of setpoints (e.g., integrated energy management strategy may include recommendations for the operation of target systems including set-points and schedules, maintenance activities to restore building systems to peak functionality, and programs to participate in) (see Paragraph [0066] and [0009]); and 
outputting the predetermined schedule of setpoints to control the infrastructure components (e.g., sending these data values to the forecasting and estimation model allows the method to continually adjust the demand forecasts based on received events; simulation, compares the simulation outcomes, and generates recommendations based on the comparison) (see Paragraph [0065]-[0067], [0071]). 
As to independent claim 15, Carty discloses a method for training (e.g., various machine-learning mechanisms to generate a predictive model based on the received data) (see Paragraph [0028], [0050]) a control mechanism scheduler of a water resource infrastructure (e.g., water, such as total water volume, potable water volume, domestic hot water DHW volume, make up water volume) (see Paragraph [0039], [0009]), the system comprising: 
receiving operating data and disturbance data (e.g., analytical engine 108 interacts with external data sources 102, real-time building data sources 104, and historical data sources 106 and transmits information to and from user interface 110 and building control systems 112; analytical engine 108 may further employ various optimization routines based on client-defined goals or constraints in order to optimize the generated predictive model) (see Paragraph [0028]), the operating data describing infrastructure components of the water resource infrastructure (e.g., real-time building data sources) (see Paragraph [0028]) describing infrastructure components of the water resource infrastructure (e.g., HVAC, lighting, water) (see Paragraph [0030]), the disturbance data comprising a disturbance signal received from a disturbance data provider that describes a disturbance expected to disturb the water resource infrastructure (e.g., transmit data relating to detections and predictions to forecasting and estimation engine to further refine the generated demand models) (see Paragraph [0036]); 
applying a pattern recognition algorithm to disturbance variables of the disturbance signal to generate a unique class corresponding to a pattern recognized in the disturbance signal (e.g., abnormal data from pattern recognition) (see Figure 5 and Paragraph [0047]-[0049]); 
simulating the water resource infrastructure based on the disturbance signal and on the operating data (e.g., generate parameters) (see Figure 6 and Paragraph [0050]-[0052]); 
generating a schedule of setpoints for control mechanisms actuable to control the infrastructure components of the water resource infrastructure based on the simulating, wherein the generation of the schedule of setpoints is in accordance with approaching a predetermined objective (e.g., integrated energy management strategy may include recommendations for the operation of target systems including set-points and schedules, maintenance activities to restore building systems to peak functionality, and programs to participate in) (see Paragraph [0066] and [0009]); 
associating the schedule of setpoints with the class and store the schedule of setpoints in the memory storage unit (e.g., sending these data values to the forecasting and estimation model allows the method to continually adjust the demand forecasts based on received events; simulation, compares the simulation outcomes, and generates recommendations based on the comparison) (see Paragraph [0065]-[0067], [0071]); and 
controlling the infrastructure components based on the stored schedule of setpoints (e.g., operation of target systems including set-points and schedules, maintenance activities to restore building systems to peak functionality, and programs to participate in e.g., demand response or similar contract-based programs) (see Paragraph [0066]).
As to dependent claim 2, Carty teaches the system of claim 1, wherein: application of the pattern recognition algorithm includes decomposing the disturbance signal into lower dimensions for clustering; the pattern recognition algorithm comprises clustering; and the class corresponds to a unique data cluster of disturbance signals (e.g., analytical engine 108 interacts with external data sources 102, real-time building data sources 104, and historical data sources 106 and transmits information to and from user interface 110 and building control systems 112; analytical engine 108 may further employ various optimization routines based on client-defined goals or constraints in order to optimize the generated predictive model) (see Paragraph [0028]). 
As to dependent claim 3, Carty teaches the system of claim 1, wherein generation of the schedule of setpoints includes: generating interim simulations of the water resource infrastructure; generating interim schedules of setpoints in accordance with approaching the predetermined objective; and iterating the generation of the interim schedules and generation of the interim simulations until a predetermined objective is reached within a predetermined threshold (e.g., such as total water volume, potable water volume, domestic hot water DHW volume, make up water volume) (see Paragraph [0037] and [0051]). 
As to dependent claim 4, Carty teaches the system of claim 3, wherein: the pattern recognition algorithm comprises clustering; the class corresponds to a unique data cluster of the disturbance signal; and iteration of the generation of the interim schedules and the generation of the interim simulations repeats for a plurality of centroids of the unique data clusters (e.g., abnormal data from pattern recognition) (see Figure 5 and Paragraph [0047]-[0049]). 
As to dependent claim 5, Carty teaches the system of claim 1, wherein the simulation of the water resource infrastructure is generated by a hierarchical learning model (e.g., multiple optimization criteria simultaneously using prioritization of optimization criteria) (see Paragraph [0035]). 
As to dependent claim 6, Carty teaches the system of claim 5, wherein the simulation of the water resource infrastructure (e.g., water, such as total water volume, potable water volume, domestic hot water DHW volume, make up water volume) (see Paragraph [0039], [0009]) is generated by a hierarchical learning model has a recursive hierarchical layered design comprising a plurality of regression estimators, each of the regression estimators describing an infrastructure component of the water resource infrastructure and being recursively interconnected in a directed graph (e.g., multiple optimization criteria simultaneously using prioritization of optimization criteria) (see Paragraph [0035] and Figures 8A and 8B). 
As to dependent claim 7, Carty teaches the system of claim 1, wherein at least some of the disturbance variables are expected to impact water demand in the water resource infrastructure (e.g., Figure 5) (see Paragraph [0046]). 
As to dependent claim 8, Carty teaches the system of claim 7, wherein at least some of the disturbance variables expected to impact water demand are organized into a daily or hourly time series (e.g., 1 day) (see Paragraph [0078]). 
As to dependent claim 9, Carty teaches the system of claim 1, wherein the operating data is received from a monitoring system, the monitoring system comprising a supervisory control and data acquisition (SCADA) system monitoring the water resource infrastructure (e.g., building control systems 224) (see Figure 2 and Paragraph [0075], [0078]). 
As to dependent claim 11, Carty teaches the system of claim 10, wherein the processor is further configured to, where classification of the predicted disturbance signal is unsuccessful: apply a pattern recognition algorithm to the disturbance data to generate a new class for the disturbance data; generate a new schedule of setpoints for control mechanisms to achieve a predetermined objective; and associate the new schedule of setpoints with the new class and store the new schedule of setpoints in the memory storage unit (e.g., adjusts the model) (see Paragraph [0052]-[0059]). 
As to dependent claim 12, Carty teaches the system of claim 10, wherein: the class corresponds to a class of clusters generated by clustering historical disturbance variables into predetermined classes of disturbance signals; and retrieval of the predetermined schedule of setpoints includes running the disturbance data through a cluster mapping engine to select the class of clusters (e.g., analytical engine 108 interacts with external data sources 102, real-time building data sources 104, and historical data sources 106 and transmits information to and from user interface 110 and building control systems 112; analytical engine 108 may further employ various optimization routines based on client-defined goals or constraints in order to optimize the generated predictive model) (see Paragraph [0028]). 
As to dependent claim 13, Carty teaches the system of claim 10, wherein the simulation of the water resource infrastructure is generated by a hierarchical learning model (e.g., multiple optimization criteria simultaneously using prioritization of optimization criteria) (see Paragraph [0035]). 
As to dependent claim 14, Carty teaches the system of claim 13, wherein the hierarchical learning model has a recursive hierarchical layered design comprising a plurality of regression estimators, each of the regression estimators describing operating parameters of infrastructure components of the water resource infrastructure and being recursively interconnected in a directed graph (e.g., multiple optimization criteria simultaneously using prioritization of optimization criteria) (see Paragraph [0035] and Figures 8A and 8B).
As to dependent claim 16, Carty teaches the method of claim 15, wherein: application of the pattern recognition algorithm includes decomposing the disturbance signal into lower dimensions for clustering; the pattern recognition algorithm comprises clustering; and the class corresponds to a unique data cluster of disturbance signals (e.g., analytical engine 108 interacts with external data sources 102, real-time building data sources 104, and historical data sources 106 and transmits information to and from user interface 110 and building control systems 112; analytical engine 108 may further employ various optimization routines based on client-defined goals or constraints in order to optimize the generated predictive model) (see Paragraph [0028]).
As to dependent claim 17, Carty teaches the method of claim 15, wherein the generating the schedule of setpoints comprises: generating interim simulations of the water resource infrastructure; generating interim schedules of setpoints in accordance with approaching the predetermined objective; and iterating the generation of the interim schedules and generation of the interim simulations until a predetermined objective is reached within a predetermined threshold (e.g., such as total water volume, potable water volume, domestic hot water DHW volume, make up water volume) (see Paragraph [0037] and [0051]).
As to dependent claim 18, Carty teaches the method of claim 15, wherein the simulating utilizes a hierarchical learning model (e.g., multiple optimization criteria simultaneously using prioritization of optimization criteria) (see Paragraph [0035]).
As to dependent claim 19, Carty teaches the method of claim 15, wherein the simulating utilizes a hierarchical learning model that has a recursive hierarchical layered design comprising a plurality of regression estimators, each of the regression estimators describing an infrastructure component of the water resource infrastructure and being recursively interconnected in a directed graph (e.g., multiple optimization criteria simultaneously using prioritization of optimization criteria) (see Paragraph [0035] and Figures 8A and 8B).
As to dependent claim 20, Carty teaches the method of claim 15, wherein the operating data is received from a monitoring system, the monitoring system comprising a supervisory control and data acquisition (SCADA) system monitoring the water resource infrastructure (e.g., building control systems 224) (see Figure 2 and Paragraph [0075], [0078]).

Response to Arguments
5.	Applicant’s amendments and arguments filed on March 2, 2022 have been fully considered.  The arguments are not persuasive and amendments do not overcome the original art rejection. The following are the Examiner’s observations in regard thereto.  
Applicant Argues:
(1) Carty fails to teach, disclose, or suggest the generation of a unique class;
Examiner Responds:
Examiner is not persuaded. In addition to the office action above, see prior art Carty paragraph [0057] for “classification of the system comprises the classification of the reliability, delivery, and presence of an input energy source.” Under such consideration, the prior art teaches the claimed generation of a unique class.

Applicant Argues:
 (2) Carty fails to teach, disclose, or suggest a schedule of setpoints that is associated with a class;
Examiner Responds:
Examiner is not persuaded. In addition to the office action above, see prior art Carty paragraph [0066] for “operation of target systems including set-points and schedules, maintenance activities to restore building systems to peak functionality, and programs to participate in e.g., demand response or similar contract-based programs.” Under such consideration, the prior art teaches the claimed schedule of setpoints.

Applicant Argues:
 (3) Carty fails to teach, disclose, or suggest training a scheduler based on a simulation of
operating data and disturbance data; and
Examiner Responds:
Examiner is not persuaded. In addition to the office action above, see prior art Carty paragraph [0071] for “simulation, compares the simulation outcomes, and generates recommendations based on the comparison.” Under such consideration, the prior art teaches the claimed simulation of operating data and disturbance data.

Applicant Argues:
 (4) Carty fails to recognize the problem addressed by the present invention, provides a
different solution, and teaches away from the presently claimed invention.
Examiner Responds:
Examiner is not persuaded. In addition to the office action above, see prior art Carty paragraph [0073] for “based on pattern recognition in the forecasting and estimation engine, new set-points can be proposed and facilities management/capital planning will be given the capability of doing a simple, "what if" analysis modeling alternate energy usage strategies for the different considered set-point option.” Under such consideration, the prior art teaches the claims as written.
 
CONCLUSION
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tejal J. Gami whose telephone number is (571) 270-1035.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/ Primary Patent Examiner, Art Unit 2117